        Case 1:18-cv-00174-KG-LF Document 57 Filed 07/17/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

REBECCA A. CORTESY,

        Plaintiff,

vs.                                                    CASE NO. 1:18-CV-00174-KG-LF

LOS ALAMOS NATIONAL LABORATORY,
THE HARTFORD,

        Defendants.

                                             ORDER

       Pursuant to the parties’ stipulation, and good cause appearing therefore,

       IT IS HEREBY ORDERED dismissing this action in its entirety with prejudice, each side

to bear its own attorneys’ fees and costs.




                                                    UNITED STATES DISTRICT JUDGE
